     Case: 1:18-cv-00767 Document #: 43 Filed: 11/20/18 Page 1 of 2 PageID #:281



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


                                                     )
ASHOK ARORA,                                         )
                                                     )
               Plaintiff,                            )    Honorable Joan H. Lefkow
                                                     )
v.                                                   )    Case No.: 1:18-cv-00767
                                                     )
AARGON AGENCY, INC.,                                 )
                                                     )
                Defendant                            )
                                                     )


                  STIPULATION FOR DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1), it is hereby stipulated and jointly requested by

Plaintiff ASHOK ARORA (“Plaintiff”) and Defendant AARGON AGENCY, INC.,

(“Defendant”), that the above-entitled action be dismissed in its entirety, with prejudice. Each

party shall bear its own costs and expenses.

Dated: November 20, 2018

                                                     Respectfully Submitted,

/s/ David J. Kaminski                                /s/ Ashok Arora
Carlson & Messer LLP                                 Ashok Arora
5901 W. Century Blvd., #1200                         869 E Schaumburg Rd 217
Los Angeles, CA 90045                                Schaumburg, IL 60194
(t) (310) 242-2200                                   Telephone: 224-622-3846
(f) (310) 242-2222                                   Email: ashoklaw@protonmail.com
kaminskid@cmtlaw.com                                 Pro Se Plaintiff
Attorney for Defendant




                                                 1
    Case: 1:18-cv-00767 Document #: 43 Filed: 11/20/18 Page 2 of 2 PageID #:282



                                CERTIFICATE OF SERVICE

       I, Ashok Arora, hereby certify that on November 20, 2018, I filed the foregoing

STIPULATION FOR DISMISSAL WITH PREJUDICE with the Clerk of the Court using the

CM/ECF system which will send the notification of such filing to all attorneys of record.


                                                    /s/ Ashok Arora_________________
                                                    Ashok Arora
                                                    Pro Se Plaintiff




                                                2
